OPINION — AG — THE INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT, ACTING ON BEHALF OF THE STATE OF OKLAHOMA, CAN LEGALLY AGREE TO A TEMPORARY MODIFICATION DURING AN INTERM OPERATION IF THE AVAILABILITY OF AN OPEN MARINA, FISHING DOCK, AND STABLE WOULD INCREASE AND MAINTAIN THE ANTICIPATED INCOME FOR THE LODGE AND CABINS IN THIS PARK SO AS TO OFFSET, OR BE AT LEAST EQUIVALENT TO, OR SUBSTANTIALLY THE SAME AS, LOSS OF RENTALS TO THE STATE DURING THE INTERIM PERIOD SUCH RECREATIONAL FACILITIES WOULD OTHERWISE BE CLOSED. THERE MUST BE AN ADEQUATE CONSIDERATION TO THE STATE FOR A MODIFICATION OF THE TERMS OF THE LEASE AGREEMENT OR ANY PART OF THE UNEXPIRED TERM OF THE LEASE AGREEMENT. THE RESPONSIBILITY OF DETERMINING THE ADEQUACY OF THE CONSIDERATION IS DELEGATED TO THE COMMISSIONERS OF THE INDUSTRIAL DEVELOPMENT AND PARK DEPARTMENT. CITE: ARTICLE V, SECTION 53, 74 O.S. 1961 344.19 [74-344.19](D), 74 O.S. 1961 356.2 [74-356.2] (ROBERT MCCHESNEY)